Citation Nr: 0325964	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  01-00 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling, from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served a period of active duty from March 1961 to 
June 1966.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran has appealed the February 2000 rating decision, 
which granted him service connection for PTSD under 
Diagnostic Code 9411 and assigned a 10 percent rating 
effective from August 31, 1999.  In a November 2000 rating 
decision, the RO granted the veteran a 30 percent rating for 
his psychiatric disability under Diagnostic Code 9411, also 
effective from August 31, 1999.  Consequently, the rating for 
the veteran's service-connected psychiatric disability 
remains before the Board on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The veteran had a personal hearing with a hearing officer at 
the RO in March 2001.  In addition, the veteran had a 
videoconference hearing with the undersigned Judge at the RO 
in November 2001.

In April 2003, the Board undertook additional development of 
the appellant's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  The Board obtained an additional VA 
examination as well as VA treatment records.  However, 
38 C.F.R. § 19.9(a)(2) was invalidated by the United States 
Court of Appeals for the Federal Circuit.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, 
-7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).  In May 2003, this case was remanded to the RO for 
initial consideration of the additional evidence.    


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO should request all records, 
which document the veteran's psychiatric 
disability from the Social Security 
Administration.

2.  Make arrangements to obtain the 
veteran's medical records concerning his 
service-connected psychiatric disability 
from the VA Medical Center in New 
Orleans, Louisiana for treatment during 
1996 as well as for the period of 
December 2001 to the present. 

3.  The RO should then schedule the 
veteran for a VA examination to assess 
the current nature and extent of his 
service-connected disability of PTSD.  
The claims folder should be made 
available to the examiner for review.  
The examiner should provide a diagnosis 
or diagnoses of the veteran's psychiatric 
disability as well as determine the 
current severity of the veteran's 
psychiatric disability.  In addition, the 
examiner should include a discussion of 
the extent of the veteran's 
psychological, social, and occupational 
impairment due to his psychiatric 
disability, excluding his impairment due 
to physical limitations.  See American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV), Global 
Assessment of Functioning Scale (GAF).    

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to an increased evaluation 
for PTSD in light of the evidence 
received since the June 2003 Supplemental 
Statement of the Case (SSOC).  If the 
claim remains denied, the RO should issue 
a SSOC to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since June 2003.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




